     Case 2:20-cv-01116-PSG-E Document 15 Filed 05/20/20 Page 1 of 2 Page ID #:47




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@ toddflaw.com
7    Attorneys for Plaintiff
8
                       UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
     TERRY FABRICANT, individually               )    Case No.
11
     and on behalf of all                        )    2:20-cv-01116-PSG-E
12   others similarly situated                   )    NOTICE OF VOLUNTARY
13   Plaintiff,                                  )    DISMISSAL OF ACTION WITH
                                                 )    PREJUDICE AS TO PLAINTIFF
14
     Vs.                                         )    AND WITHOUT PREJUDICE AS
15                                               )    TO THE PUTATIVE CLASS.
     RHT INC. d/b/a BATHWRAPS, and               )
16
     DOES 1 through                              )
17   10, inclusive, and each of them             )
18   Defendants                                  )

19
     NOW COMES THE PLAINTIFF by and through their attorneys to respectfully
20
     move this Honorable Court to dismiss this matter with prejudice as to plaintiff
21
     and without prejudice as to the class. No Defendant has filed either an answer or
22
     a motion for summary judgment at this time, and no Court order is necessary
23
     pursuant         to         the                 Fed.        R.       Civ.      P.
24
     Respectfully submitted this 20th Day of May, 2020,
25

26

27
                                             By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
     Case 2:20-cv-01116-PSG-E Document 15 Filed 05/20/20 Page 2 of 2 Page ID #:48




1                            CERTIFICATE OF SERVICE
2
     Filed electronically on May 20, 2020 2019, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on May 20, 2020, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                           By: s/Adrian R. Bacon Esq.
                                                 Adrian R. Bacon
10
                                                 Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
